Citation Nr: 0332033	
Decision Date: 11/18/03    Archive Date: 11/25/03	

DOCKET NO.  02-12 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE


Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from March 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
VARO in San Diego, California, which increased from 
noncompensably disabling to 30 percent disabling the 
disability evaluation for the veteran's psychiatric disorder 
and reclassified it for rating purposes as PTSD.  The record 
reveals a 10 percent disability rating had been in effect 
from August 1, 1968.  The noncompensable rating was assigned 
from December 1, 1971.  The 30 percent rating was effective 
September 27, 2000.  

In a March 2002 communication the veteran claimed that a 
clear and unmistakable error had been made in reducing his 
PTSD/anxiety reaction claim from 10 percent disabling to 
noncompensably disabling, effective December 1, 1971.  In 
September 2002, he was issued a rating decision with regard 
to this matter.  A substantive appeal is not of record.  


REMAND

In developing this case, the RO has failed to apprise the 
veteran of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
which became effective during the pendency of this appeal.  
This law is applicable to the veteran's claim.  VA has also 
issued final regulations to implement the statutory changes.  
The VCAA and its implementing regulations require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA also has a duty to assist claimants in 
the development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court) has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  

The Board also notes that there are no records regarding 
psychiatric treatment and/or evaluation of the veteran since 
2000.  At the time of the VA psychiatric examination accorded 
the veteran in June 2001, no reference was made to whether or 
not he was undergoing any treatment.  If there are any such 
VA treatment records in existence, they could provide for a 
showing of increased disability.  In any event, if such 
records do exist, they are deemed to be in VA's possession 
and must be obtained and associated with the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following:  

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent, are 
fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying him of the 
provisions of the VCAA and its impact on 
his claim.  This letter should also 
contain a statement discussing the types 
of evidence that would be essential to 
the success of his claim, as well as a 
statement as to which portion of the 
evidence, if any, is to be provided by 
him and which, if any, VA will attempt to 
obtain for him.  An appropriate period of 
time should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
psychiatric purposes since 2000.  After 
securing the necessary releases, the RO 
should obtain copies of the treatment 
records from any source identified.  
These records should be associated with 
the claims folder.  

3.  The RO should then schedule the 
veteran for a psychiatric examination to 
determine the current nature and extent 
of psychiatric impairment attributable to 
the veteran's service-connected PTSD.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should provide a current Global 
Assessment of Functioning Score and opine 
as to the impact of the veteran's PTSD 
symptomatology on his ability to obtain 
and maintain gainful employment.  If 
possible, the examiner should distinguish 
the symptoms of the veteran's PTSD from 
any other psychiatric disorder 
identified.  The complete rationale for 
any opinion expressed is respectfully 
requested.  

4.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claim.  If the benefit 
sought is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to comply 
with due process considerations.  The Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, he is advised that the examination requested in this 
REMAND is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for any scheduled 
examination could result in the denial of the claim.  
38 C.F.R. § 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




